Exhibit 10.3

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORDING IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

WHEN RECORDED OR FILED,

PLEASE RETURN TO:

Simpson Thacher & Bartlett LLP

909 Fannin Street, Suite 1475

Houston, Texas 77010

Attention: Linda Daugherty

   Space above for County Recorder’s Use

AMENDED AND RESTATED MORTGAGE, DEED OF TRUST, ASSIGNMENT OF AS-

EXTRACTED COLLATERAL, SECURITY AGREEMENT, FIXTURE FILING AND

FINANCING STATEMENT

FROM

DUNE PROPERTIES, INC.

TO

GEORGE SERICE, AS TRUSTEE

FOR THE BENEFIT OF

BANK OF MONTREAL

as Administrative Agent

and the Other Secured Persons



--------------------------------------------------------------------------------

A CARBON, PHOTOGRAPHIC, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS SUFFICIENT
AS A FINANCING STATEMENT.

A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT. IN CERTAIN STATES, A POWER
OF SALE MAY ALLOW THE TRUSTEE OR THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY
AND SELL IT WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY THE
MORTGAGOR UNDER THIS INSTRUMENT.

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.

THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.

THIS INSTRUMENT COVERS PROCEEDS OF MORTGAGED PROPERTY.

THIS INSTRUMENT COVERS “FIXTURES” AND “AS EXTRACTED COLLATERAL” (AND ACCOUNTS
WITH RESPECT TO SAME), AS EACH SUCH TERM IS DEFINED IN THE UNIFORM COMMERCIAL
CODE.

THIS INSTRUMENT COVERS MINERALS AND OTHER SUBSTANCES OF VALUE WHICH MAY BE
EXTRACTED FROM THE EARTH (INCLUDING WITHOUT LIMITATION OIL AND GAS) AND THE
ACCOUNTS RELATED THERETO, WHICH WILL BE FINANCED AT THE WELLHEADS OF THE WELL OR
WELLS LOCATED ON THE PROPERTIES DESCRIBED IN THE EXHIBIT HERETO. THIS FINANCING
STATEMENT IS TO BE FILED OR FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL
ESTATE RECORDS OR SIMILAR RECORDS OF THE RECORDERS OF THE COUNTIES OR PARISHES
LISTED ON THE EXHIBIT HERETO. THE MORTGAGOR HAS AN INTEREST OF RECORD IN THE
REAL ESTATE AND IMMOVABLE PROPERTY CONCERNED, WHICH INTEREST IS DESCRIBED IN THE
EXHIBIT ATTACHED HERETO.

PORTIONS OF THE MORTGAGED PROPERTY ARE GOODS WHICH ARE OR ARE TO BECOME AFFIXED
TO OR FIXTURES ON THE LAND DESCRIBED IN OR REFERRED TO IN THE EXHIBIT HERETO.
THIS FINANCING STATEMENT IS TO BE FILED FOR RECORD OR RECORDED, AMONG OTHER
PLACES, IN THE REAL ESTATE RECORDS OR SIMILAR RECORDS OF EACH COUNTY OR PARISH
IN WHICH SAID LAND OR ANY PORTION THEREOF IS LOCATED. THE MORTGAGOR IS THE OWNER
OF RECORD INTEREST IN THE REAL ESTATE CONCERNED. THIS INSTRUMENT IS ALSO TO BE
INDEXED IN THE INDEX OF FINANCING STATEMENTS OR THE UCC RECORDS.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

DEFINITIONS

  

  

Section 1.01

  Terms Defined Above      2   

Section 1.02

  UCC and Other Defined Terms      2   

Section 1.03

  Definitions      2   

ARTICLE II

GRANT OF LIEN AND SECURED OBLIGATIONS

  

  

Section 2.01

  Grant of Liens      5   

Section 2.02

  Grant of Security Interest      7   

Section 2.03

  Secured Obligations      7   

Section 2.04

  Fixture Filing, Etc.      8   

Section 2.05

  Pro Rata Benefit      8   

ARTICLE III

ASSIGNMENT OF AS-EXTRACTED COLLATERAL

  

  

Section 3.01

  Assignment      8   

Section 3.02

  No Modification of Payment Obligations      10   

Section 3.03

  Rights and Title of Consignee      10   

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

  

  

Section 4.01

  Title      10   

Section 4.02

  Defend Title      10   

Section 4.03

  Not a Foreign Person      11   

Section 4.04

  Revenue and Cost Bearing Interest      11   

Section 4.05

  Rentals Paid; Leases in Effect      11   

Section 4.06

  Failure to Perform      11   

ARTICLE V

RIGHTS AND REMEDIES

  

  

Section 5.01

  Event of Default      11   

Section 5.02

  Foreclosure and Sale      11   

Section 5.03

  Substitute Trustees and Agents      13   

Section 5.04

  Judicial Foreclosure; Receivership      13   

Section 5.05

  Foreclosure for Installments      13   

Section 5.06

  Separate Sales      14   

Section 5.07

  Possession of Mortgaged Property      14   

Section 5.08

  Occupancy After Foreclosure      14   

 

-i-



--------------------------------------------------------------------------------

Section 5.09

  Remedies Cumulative, Concurrent and Nonexclusive      15   

Section 5.10

  Discontinuance of Proceedings      15   

Section 5.11

  No Release of Obligations      15   

Section 5.12

  Release of and Resort to Collateral      15   

Section 5.13

  Waiver of Redemption, Notice and Marshalling of Assets, Etc.      16   

Section 5.14

  Application of Proceeds      16   

Section 5.15

  Resignation of Operator      16   

Section 5.16

  Indemnity      17   

ARTICLE VI

THE TRUSTEE

  

  

Section 6.01

  Duties, Rights, and Powers of Trustee      17   

Section 6.02

  Successor Trustee      18   

Section 6.03

  Retention of Moneys      18   

ARTICLE VII

MISCELLANEOUS

  

  

Section 7.01

  Instrument Construed as Mortgage, Etc.      18   

Section 7.02

  Releases      19   

Section 7.03

  Severability      19   

Section 7.04

  Successors and Assigns      19   

Section 7.05

  Satisfaction of Prior Encumbrance      20   

Section 7.06

  Application of Payments to Certain Obligations      20   

Section 7.07

  Nature of Covenants      20   

Section 7.08

  Notices      20   

Section 7.09

  Counterparts      20   

Section 7.10

  Governing Law      20   

Section 7.11

  Financing Statement; Fixture Filing      21   

Section 7.12

  Execution of Financing Statements      21   

Section 7.13

  Exculpation Provisions      22   

Section 7.14

  References      22   

Section 7.15

  Amendment, Restatement      22   

Section 7.16

  Secured Swap Agreements      22   

Section 7.17

  Integration      22   

ARTICLE VIII

STATE SPECIFIC PROVISIONS

  

  

Section 8.01

  State Specific Provisions Generally      23   

Section 8.02

  Special Louisiana Provisions      23   

Exhibit A – Oil and Gas Properties

 

-ii-



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED MORTGAGE, DEED OF TRUST, ASSIGNMENT OF AS-EXTRACTED
COLLATERAL, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT (this
“Mortgage”) is entered into as of December 22, 2011 (the “Effective Date”) by
DUNE PROPERTIES, INC., a Texas corporation (the “Mortgagor”), in favor of
(i) GEORGE SERICE, as Trustee for the benefit of BANK OF MONTREAL, as
Administrative Agent (together with its successors and assigns, the
“Mortgagee”), and the Other Secured Persons with respect to all Mortgaged
Properties located in or adjacent to the Deed of Trust State and (ii) the
Mortgagee for its benefit and the benefit of the Other Secured Parties with
respect to all Mortgaged Properties located in or adjacent to each Mortgage
State and with respect to all UCC Collateral.

R E C I T A L S

A. Dune Energy, Inc., a Delaware corporation, and Dune Properties, Inc., a Texas
corporation, collectively with Dune Energy, Inc. as borrowers, Wells Fargo
Capital Finance, Inc., as administrative agent, and Wayzata Opportunities Fund
II, L.P., as sole lender, are party to that certain Amended and Restated Credit
Agreement, dated as of December 7, 2010 (as amended or otherwise modified from
time to time through the date hereof, the “WF Credit Agreement”).

B. The Mortgagor entered into those certain mortgages dated as of May 15, 2007
and May 31, 2007 (as amended or otherwise modified from time to time through the
date hereof) in favor of Wells Fargo Capital Finance, Inc., as administrative
agent, which have been recorded in the jurisdictions and are more particularly
described in Exhibit A (the “Existing Mortgages”) to secure, inter alia, the
obligations of the Mortgagor under the WF Credit Agreement.

C. Mortgagor, as borrower, the Lenders, the Mortgagee, as administrative agent
for the Lenders and others, have executed an Amended and Restated Credit
Agreement of even date herewith (such agreement, as may from time to time be
amended, restated or supplemented, the “Credit Agreement”) pursuant to which,
upon the terms and conditions stated therein, the Lenders agreed to make loans
and other extensions of credit to the Mortgagor.

D. The Mortgagor has requested and the Mortgagee has agreed to amend and restate
the Existing Mortgages and to extend the obligations outstanding thereunder,
subject to the terms and conditions of the Credit Agreement. This Mortgage
amends, restates and consolidates the Existing Mortgages to secure, inter alia,
the Mortgagor’s obligations under the Credit Agreement

E. The Mortgagor and certain Lenders or Affiliates of Lenders have or may enter
into certain ISDA Master Agreements, confirmations and other contractual
arrangements, whether or not evidenced pursuant to standard ISDA documentation
(any such agreements or instruments with Lenders or their Affiliates
collectively, “Swap Documents”) to evidence one or more swap, forward, future,
put, call, physical delivery contract or other exchange or derivative
transactions or options or similar agreements, whether exchange traded,
“over-the-counter” or otherwise, involving, or settled by reference to, one or
more rates, currencies, commodities (including electricity), equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (collectively, “Swap Agreements”).



--------------------------------------------------------------------------------

F. The Mortgagor and certain Lenders or Affiliates of Lenders have or may enter
into certain agreements regarding bank services provided to the Mortgagor and/or
one or more of its Subsidiaries for commercial credit cards, stored value cards
and treasury management services, including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services (collectively, the “Cash Management
Agreements”).

G. The Mortgagor, each of the signatories thereto and the Mortgagee have
executed a Guarantee and Collateral Agreement (such agreement, as may from time
to time be amended, restated or supplemented, the “Guarantee”) of even date
herewith pursuant to which, upon the terms and conditions stated therein, the
Mortgagor and each of the other signatories thereto have agreed to grant a
security interest to the Mortgagee in certain assets specified therein and each
of the signatories thereto have agreed to guarantee the obligations of the
Mortgagor under the Credit Agreement, the Swap Agreements and the Cash
Management Agreements (the Credit Agreement, the Swap Agreements, the Cash
Management Agreements and the Guarantee collectively being the “Secured
Transaction Documents”).

H. Therefore, in order to comply with the terms and conditions of the Secured
Transaction Documents and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Mortgagor hereby agrees as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Terms Defined Above. As used in this Mortgage, each term defined
above has the meaning indicated above.

Section 1.02 UCC and Other Defined Terms. Each capitalized term used in this
Mortgage and not defined in this Mortgage shall have the meaning ascribed to
such term in the Credit Agreement. Any capitalized term not defined in either
this Mortgage or the Credit Agreement shall have the meaning assigned to such
term in the Applicable UCC.

Section 1.03 Definitions.

“Applicable UCC” means the provisions of the Uniform Commercial Code presently
in effect in the jurisdiction in which the relevant UCC Collateral is situated
or which otherwise is applicable to the creation or perfection of the Liens
described herein or the rights and remedies of Mortgagee under this Mortgage.

“Collateral” means collectively all the Mortgaged Property and all the UCC
Collateral (but shall exclude any Excluded Property).

“Deed of Trust State” has the meaning assigned such term in Section 2.01.

“Event of Default” has the meaning assigned to such term in Section 5.01.

 

-2-



--------------------------------------------------------------------------------

“Excluded Property” means (a) any Equipment subject to a purchase money security
interest or equipment lease (“Encumbered Equipment”) if and to the extent that
the creation of a security interest in the right, title or interest of the
Grantor in the Encumbered Equipment would cause or result in a default under any
contractual provision or other restriction; (b) any rights or interest in any
contract, license, permit or franchise covering real or personal property of the
Grantor if, under the terms of the contract, license, permit or franchise or
applicable law, the grant of a security interest or other Lien therein is
prohibited as a matter of Law, or under the terms of the contract, license,
permit or franchise and that prohibition has not been effectively waived or the
consent of the other party(ies) to such contract, license, permit or franchise
has not been obtained, but the foregoing exclusions in no way will be construed
(i) to apply to the extent that any described prohibition is unenforceable under
Section 9-406, 9-407, 9-408, or 9-409 of the UCC (as same may be limited by
other applicable Law) or other applicable Law, or (ii) to limit, impair or
otherwise affect the continuing security interests of the Secured Creditors in
and Liens upon any rights or interests of the Grantors in or to (A) monies due
or to become due under any described contract, license, permit or franchise
(including any Accounts), or (B) any proceeds from the sale, license, lease, or
other dispositions of any such contract or license; (c) leasehold interests;
(d) assets subject to certificates of title; (e) “intent to use” trademark
applications; and (f) assets as to which the Administrative Agent and the
Borrower reasonably agree that the cost of obtaining a security interest or
perfection thereof is excessive in relation to the benefit to the Lenders of the
security afforded thereby.

“Future Advances” means future obligations and future advances that the
Mortgagee or any Other Secured Person may make pursuant to any Secured
Transaction Document.

“Hydrocarbon Interests” means all rights, titles, interests and estates and the
lands and premises covered or affected thereby now or hereafter acquired by the
Mortgagor in and to oil and gas leases, oil, gas and mineral leases, or other
liquid or gaseous hydrocarbon leases, fee interests, surface interests, mineral
fee interests, overriding royalty and royalty interests, net profit interests
and production payment interests, including any reserved or residual interests
of whatever nature, in each case, which are described on Exhibit A; provided
that, it is the intent of the Mortgagor that all of its interests be subject to
the Lien of this Mortgage even if (i) its interests on Exhibit A shall be
incorrectly described or a description of a part or all of such property or the
Mortgagor’s interests therein be omitted or limited to particular lands,
specified depths or particular types of property interests or (ii) such
properties or interests may be hereafter acquired.

“Hydrocarbons” means all oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom and all other minerals which may be
produced and saved from or attributable to the Oil and Gas Properties of the
Mortgagor, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests or other properties constituting Oil and Gas Properties.

“Indemnified Parties” means the Trustee, the Mortgagee, each Other Secured
Person and their officers, directors, employees, representatives, agents,
attorneys, accountants and experts.

 

-3-



--------------------------------------------------------------------------------

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.

“Mortgaged Property” means the Oil and Gas Properties and other properties and
assets described in Section 2.01(a) through Section 2.01(e).

“Mortgage State” has the meaning ascribed such term in Section 2.01.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, communitization, pooling agreements and
declarations of pooled units and the units created thereby (including without
limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, production sales or other contracts,
farmout agreements, farm-in agreements, area of mutual interest agreements,
equipment leases and other agreements which relate to any of the Hydrocarbon
Interests or any interests therein or to the production, sale, purchase,
exchange, processing, handling, storage, transporting or marketing of the
Hydrocarbons from or attributable to such Oil and Gas Properties; (e) all
Hydrocarbons; (f) all tenements, hereditaments, appurtenances and properties in
any manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests, including all compressor sites, settling ponds and equipment or pipe
yards; and (g) all properties, rights, titles, interests and estates described
or referred to above whether now owned or hereinafter acquired, including any
and all property, real or personal, immoveable or moveable, situated upon, used,
held for use or useful in connection with the operating, working or development
of any of such Hydrocarbon Interests or property (excluding drilling rigs,
automotive equipment, rental equipment or other personal property which may be
on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, fuel separators, liquid extraction plants, plant compressors,
pumps, pumping units, pipelines, sales and flow lines, gathering systems, field
gathering systems, salt water disposal facilities, tanks and tank batteries,
fixtures, valves, fittings, machinery and parts, engines, boilers, steam
generation facilities, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements, servitudes licenses and other surface and subsurface
rights, together with all additions, substitutions, replacements, accessions and
attachments to any and all of the foregoing.

“Other Secured Persons” means each Lender, each Agent under the Credit
Agreement, each Issuing Bank under the Credit Agreement, each Lender or
Affiliate of a Lender which is party to any Treasury Management Agreement, each
Lender or Affiliate of a Lender which is party to any Secured Swap Agreement or
was a Lender or an Affiliate of a Lender on the Effective Date, each Indemnified
Party and any legal owner, holder, assignee or pledgee of any of the Secured
Obligations.

“Paid In Full In Cash” means (i) the payment in full in cash of all principal,
interest (including interest accruing during the pendency of an insolvency or
liquidation proceeding, regardless of whether allowed or allowable in such
insolvency or liquidation proceeding) and premium, if any, on all Loans
outstanding under the Credit Agreement, (ii) the payment in full in

 

-4-



--------------------------------------------------------------------------------

cash or posting of cash collateral in respect of all other obligations or
amounts that are outstanding under the Credit Agreement (other than amounts in
respect of indemnification, expense, reimbursement, yield protection or tax
gross-up for which no claim has been made), including the posting of cash
collateral for outstanding Letters of Credit as required by the terms of the
Credit Agreement, (iii) the termination of all Commitments under the Credit
Agreement, (iv) payment in full in cash of all amounts owed under and the
termination of all obligations under each Treasury Management Agreement (other
than amounts in respect of indemnification, expense, reimbursement, yield
protection or tax gross-up for which no claim has been made), and (v) the
termination of all Secured Swap Agreements or the posting of acceptable
substitute collateral to the counterparty to such Secured Swap Agreements as
required by the terms thereof or the novation of such Secured Swap Agreements to
third parties.

“Permitted Encumbrances” means all Liens permitted to be placed on the Mortgaged
Properties under Section 9.03 of the Credit Agreement.

“Post-Default Rate” means the post-default rate per annum set forth in
Section 3.02(c) of the Credit Agreement applicable to past due payments, but in
no event to exceed the Highest Lawful Rate.

“Secured Obligations” has the meaning assigned to such term in Section 2.03.

“Trustee” means GEORGE SERICE of Houston, Harris County, Texas, whose address
for notice hereunder is 700 Louisiana, Suite 2100, Houston, TX 77002 and any
successors and substitutes in trust hereunder.

“UCC Collateral” means the property and other assets described in Section 2.02.

ARTICLE II

GRANT OF LIEN AND SECURED OBLIGATIONS

Section 2.01 Grant of Liens. To secure payment of the Secured Obligations, the
Mortgagor does by these presents hereby:

(i) GRANT, BARGAIN, SELL, ASSIGN, MORTGAGE, TRANSFER and CONVEY to the Trustee,
for the use and benefit of the Mortgagee and the Other Secured Persons, all the
following properties, rights and interests (as described in subsections
(a) through (e) immediately below) which are located in (or cover or relate to
such Oil and Gas Properties located in) or offshore of the state of Texas (the
“Deed of Trust State”), TO HAVE AND TO HOLD unto the Trustee forever to secure
the Secured Obligations; and

(ii) GRANT, BARGAIN, SELL, WARRANT, MORTGAGE, ASSIGN, TRANSFER, PLEDGE,
HYPOTHECATE and CONVEY to the Mortgagee, for its benefit and the benefit of the
Other Secured Persons, with mortgage covenants, and upon the statutory mortgage
condition for the breach of which this Mortgage may be subject to foreclosure as
provided by applicable law, all the following properties, rights and interests
which are located in or offshore Louisiana (the “Mortgage State”):

(a) All rights, titles, interests and estates now owned or hereafter acquired by
the Mortgagor in and to the Oil and Gas Properties described on Exhibit A.

 

-5-



--------------------------------------------------------------------------------

(b) All rights, titles, interests and estates now owned or hereafter acquired by
the Mortgagor in and to all geological, geophysical, engineering, accounting,
title, legal and other technical or business data concerning the Oil and Gas
Properties, the Hydrocarbons or any other item of property which are in the
possession of the Mortgagor, and all books, files, records, magnetic media,
computer records and other forms of recording or obtaining access to such data.

(c) All rights, titles, interests and estates now owned or hereafter acquired by
the Mortgagor in and to all Hydrocarbons.

(d) Any property that may from time to time hereafter, by delivery or by writing
of any kind, be subjected to the Liens hereof by the Mortgagor or by anyone on
the Mortgagor’s behalf; and the Trustee and/or the Mortgagee are hereby
authorized to receive the same at any time as additional security hereunder.

(e) All of the rights, titles and interests of every nature whatsoever now owned
or hereafter acquired by the Mortgagor in and to the Oil and Gas Properties
described in Exhibit A and all other rights, titles, interests and estates and
every part and parcel thereof, including, without limitation, any rights,
titles, interests and estates as the same may be enlarged by the discharge of
any payments out of production or by the removal of any charges or Permitted
Encumbrances to which any of such Oil and Gas Properties or other rights,
titles, interests or estates are subject or otherwise; all rights of the
Mortgagor to Liens securing payment of proceeds from the sale of production from
any of such Oil and Gas Properties, together with any and all renewals and
extensions of any of such related rights, titles, interests or estates; all
contracts and agreements supplemental to or amendatory of or in substitution for
the contracts and agreements described or mentioned above; and any and all
additional interests of any kind hereafter acquired by the Mortgagor in and to
such related rights, titles, interests or estates.

TO HAVE AND TO HOLD the foregoing properties, rights and interests unto the
Trustee and Mortgagee (and their respective successors and assigns), as the case
may be, upon the terms and conditions of this Mortgage.

Any fractions or percentages specified on Exhibit A in referring to the
Mortgagor’s interests are solely for purposes of the warranties made by the
Mortgagor pursuant to Section 4.01 and Section 4.04 and shall in no manner limit
the quantum of interest affected by this Section 2.01 with respect to any Oil
and Gas Property or with respect to any unit or well identified on Exhibit A.

Notwithstanding any provision in this Mortgage to the contrary, in no event
(x) is any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgage Property” and no Building or
Manufactured (Mobile) Home is hereby encumbered by this Mortgage and (y) is any
Excluded Property included in the definition of Mortgaged Property and no
Excluded Property is hereby encumbered by this Mortgage. As used herein, “Flood

 

-6-



--------------------------------------------------------------------------------

Insurance Regulations” shall mean (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending
42 USC 4001, et. seq.), as the same may be amended or recodified from time to
time, and (iv) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

Section 2.02 Grant of Security Interest. To further secure the Secured
Obligations, the Mortgagor hereby grants to the Mortgagee, for its benefit and
the benefit of the Other Secured Persons, a security interest in and to all of
the following (whether now or hereafter acquired by operation of law or
otherwise):

(a) all As-Extracted Collateral from or attributable to the Oil and Gas
Properties;

(b) all Fixtures;

(c) all Hydrocarbons;

(d) all books and records pertaining to the Oil and Gas Properties; and

(e) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security, and guarantees given with
respect to any of the foregoing.

Notwithstanding any provision in this Mortgage to the contrary, in no event is
any Excluded Property included in the grant of any security interest pursuant to
this Mortgage and no Excluded Property is hereby encumbered by this Mortgage.

Section 2.03 Secured Obligations. This Mortgage is executed and delivered by the
Mortgagor to secure and enforce the following (the “Secured Obligations”):

(a) Payment of and performance of any and all indebtedness, fees, interest,
indemnities, reimbursements, obligations and liabilities of Borrower or any
Guarantor (including interest accruing during the pendency of an insolvency or
liquidation proceeding, regardless of whether allowed or allowable in such
insolvency or liquidation proceeding) pursuant to the Credit Agreement, the
Guarantee, this Mortgage or any other Loan Document, whether now existing or
hereafter arising and being in the original principal amount of Two Hundred
Million United States Dollars (US $200,000,000) with final maturity on or before
December 22, 2015, including performance of all Letter of Credit Agreements
executed from time to time by the Borrower or any Subsidiary of the Borrower
under or pursuant to the Credit Agreement and all reimbursement obligations for
drawn or undrawn portions under any Letter of Credit now outstanding or
hereafter issued under or pursuant to the Credit Agreement.

(b) Any sums which may be advanced or paid by the Trustee or the Mortgagee or
any Other Secured Person under the terms hereof or of the Credit Agreement or
any Secured Transaction Document on account of the failure of the Mortgagor or
any of its Subsidiaries to comply with the covenants of the Mortgagor contained
herein, in the Credit Agreement or any other Secured Transaction Document and
all other obligations, liabilities and indebtedness of the Mortgagor or any
other Guarantor arising pursuant to the provisions of this Mortgage or any
Secured Transaction Document.

 

-7-



--------------------------------------------------------------------------------

(c) Any additional loans made by the Mortgagee or any Lender to the Borrower or
any other Guarantor. It is contemplated that the Mortgagee and the Lenders may
lend additional sums to the Borrower from time to time, but shall not be
obligated to do so, and the Mortgagor agrees that any such additional loans
shall be secured by this Mortgage.

(d) Payment of and performance of any and all present or future obligations of
the Mortgagor under any Secured Swap Document or any Secured Swap Agreement,
including any deferred premiums in respect of puts, floors or options
constituting Secured Swap Agreements.

(e) Payment of and performance of any and all present or future obligations,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired, of the Mortgagor and any of its Subsidiaries under any
Cash Management Agreements.

(f) Any and all renewals, modifications, substitutions, rearrangements or
extensions of any of the foregoing, whether in whole or in part.

Section 2.04 Fixture Filing, Etc. Without in any manner limiting the generality
of any of the other provisions of this Mortgage: (i) some portions of the goods
described or to which reference is made herein are or are to become Fixtures on
the land described or to which reference is made herein or on Exhibit A;
(ii) the security interests created hereby under applicable provisions of the
Applicable UCC will attach to all As-Extracted Collateral (all minerals
including oil and gas and the Accounts resulting from the sale thereof at the
wellhead or minehead located on the Oil and Gas Properties described or to which
reference is made herein or on Exhibit A) and all other Hydrocarbons; (iii) this
Mortgage is to be filed of record in the real estate records or other
appropriate records as a financing statement; and (iv) the Mortgagor is the
record owner of the real estate or interests in the real estate or immoveable
property comprised of the Mortgaged Property.

Section 2.05 Pro Rata Benefit . This Mortgage is executed and granted for the
pro rata benefit and security of the Mortgagee and the Other Secured Persons to
secure the Secured Obligations for so long as same remains unpaid and thereafter
until the Secured Obligations have been Paid In Full In Cash.

ARTICLE III

ASSIGNMENT OF AS-EXTRACTED COLLATERAL

Section 3.01 Assignment.

(a) Provided that the Mortgagor shall have the rights permitted under clause
(b) below, the Mortgagor has absolutely and unconditionally assigned,
transferred, conveyed and granted a security interest, and does hereby
absolutely and unconditionally assign, transfer, convey and grant a security
interest unto the Mortgagee in and to:

 

-8-



--------------------------------------------------------------------------------

(i) all of its As-Extracted Collateral located in or relating to the Mortgaged
Properties located in the county where this Mortgage is filed, including without
limitation, all As-Extracted Collateral relating to the Hydrocarbon Interests,
the Hydrocarbons and all products obtained or processed therefrom;

(ii) the revenues and proceeds now and hereafter attributable to such Mortgaged
Properties, including the Hydrocarbons, and said products and all payments in
lieu, such as “take or pay” payments or settlements; and

(iii) all amounts and proceeds hereafter payable to or to become payable to the
Mortgagor or now or hereafter relating to any part of such Mortgaged Properties
and all amounts, sums, monies, revenues and income which become payable to the
Mortgagor from, or with respect to, any of the Mortgaged Properties, present or
future, now or hereafter constituting a part of the Hydrocarbon Interests.

(b) The Hydrocarbons and products are to be delivered into pipe lines connected
with the Mortgaged Property, or to the purchaser thereof, to the credit of the
Mortgagee, for its benefit and the benefit of the Other Secured Persons, free
and clear of all taxes, charges, costs and expenses; and, subject to the
following sentence, all such revenues and proceeds shall be paid directly to the
Mortgagee, at its offices in Houston, Texas, with no duty or obligation of any
party paying the same to inquire into the rights of the Mortgagee to receive the
same, what application is made thereof, or as to any other matter.
Notwithstanding anything to the contrary contained herein, so long as no Event
of Default shall have occurred and is continuing, Mortgagor shall have the right
to collect all revenues and proceeds attributable to the Hydrocarbons that
accrue to the Oil and Gas Properties or the products obtained or processed
therefrom, as well as any Liens and security interests securing any sales of
said Hydrocarbons and to retain, use and enjoy same.

(c) Subject to the last sentence of clause (b) above, the Mortgagor agrees to
perform all such acts, and to execute all such further assignments, transfers
and division orders and other instruments as may be required or desired by the
Mortgagee or any party in order to have said proceeds and revenues so paid to
the Mortgagee. In addition to any and all rights of a secured party under
Sections 9.607 and 9.609 of the Applicable UCC, and subject to clause (b) above,
the Mortgagee is fully authorized to receive and receipt for said revenues and
proceeds; to endorse and cash any and all checks and drafts payable to the order
of the Mortgagor or the Mortgagee for the account of the Mortgagor received from
or in connection with said revenues or proceeds and to hold the proceeds thereof
in a Deposit Account with the Mortgagee, a Lender or other acceptable commercial
bank as additional collateral securing the Secured Obligations; and to execute
transfer and division orders in the name of the Mortgagor, or otherwise, with
warranties binding the Mortgagor. All proceeds received by the Mortgagee
pursuant to this grant and assignment shall be applied as provided in
Section 5.14.

(d) The Mortgagee shall not be liable for any delay, neglect or failure to
effect collection of any proceeds or to take any other action in connection
therewith or hereunder; but the Mortgagee shall have the right, at its election,
in the name of the Mortgagor or otherwise, to prosecute and defend any and all
actions or legal proceedings deemed advisable by the Mortgagee in order to
collect such funds and to protect the interests of the Mortgagee and/or the
Mortgagor, with all costs, expenses and attorneys’ fees incurred in connection
therewith being paid by the Mortgagor.

 

-9-



--------------------------------------------------------------------------------

(e) The Mortgagor hereby appoints the Mortgagee as its attorney-in-fact solely
in order to pursue any and all rights of the Mortgagor to Liens in the
Hydrocarbons securing payment of proceeds of runs attributable to the
Hydrocarbons. In addition to the Liens granted to the Trustee and/or the
Mortgagee in Section 2.01(e), the Mortgagor hereby further transfers and assigns
to the Mortgagee any and all such Liens, security interests, financing
statements or similar interests of the Mortgagor attributable to its interest in
the As-Extracted Collateral, any other Hydrocarbons and proceeds of runs
therefrom arising under or created by said statutory provision, judicial
decision or otherwise. The power of attorney granted to the Mortgagee in this
Section 3.01, being coupled with an interest, shall be irrevocable until the
Secured Obligations have been Paid In Full In Cash.

Section 3.02 No Modification of Payment Obligations. Nothing herein contained
shall modify or otherwise alter the obligation of the Mortgagor to make prompt
payment of all amounts constituting Secured Obligations when and as the same
become due regardless of whether the proceeds of the As-Extracted Collateral and
Hydrocarbons are sufficient to pay the same and the rights provided in
accordance with the foregoing assignment provision shall be cumulative of all
other security of any and every character now or hereafter existing to secure
payment of the Secured Obligations. Nothing in this Article III is intended to
be an acceptance of collateral in satisfaction of the Secured Obligations.

Section 3.03 Rights and Title of Consignee. In addition to the rights, titles
and interests hereby conveyed pursuant to Section 2.01, the Mortgagor hereby
grants to the Mortgagee those Liens given to interest owners of Hydrocarbons to
secure the obligations of purchasers at the wellhead, including those rights
provided in Tex. Bus. & Com. Code Ann. §9.343 (Vernon Supp. 1989) (“Tex. UCC”),
as amended from time to time.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

The Mortgagor hereby represents, warrants and covenants as follows:

Section 4.01 Title. To the extent of the undivided interests specified on
Exhibit A, the Mortgagor has good and defensible title to and is possessed of
the Hydrocarbon Interests and has good title to the UCC Collateral, in both
instances except for Permitted Encumbrances.

Section 4.02 Defend Title. This Mortgage is, and always will be kept, a direct
first priority Lien upon the Collateral; provided that Permitted Encumbrances
may exist, but no intent to subordinate the priority of the Liens created hereby
is intended or inferred by such existence. The Mortgagor will warrant and defend
the title to the Collateral against the claims and demands of all other Persons
whomsoever and will maintain and preserve the Lien created hereby (and its
priority) until the Secured Obligations shall be Paid In Full In Cash. If (i) an
adverse claim be made against or a cloud develop upon the title to any part of
the Collateral other than a Permitted Encumbrance or (ii) any Person, including
the holder of a Permitted Encumbrance, shall challenge the priority or validity
of the Liens created by this Mortgage, then the Mortgagor agrees to promptly
defend against such adverse claim, take appropriate action to remove such cloud
or subordinate such Permitted Encumbrance, in each case, at the Mortgagor’s sole
cost and expense.

 

-10-



--------------------------------------------------------------------------------

Section 4.03 Not a Foreign Person. The Mortgagor is not a “foreign person”
within the meaning of the Code, Sections 1445 and 7701 (i.e. the Mortgagor is
not a non-resident alien, foreign corporation, foreign partnership, foreign
trust or foreign estate as those terms are defined in the Code and any
regulations promulgated thereunder).

Section 4.04 Revenue and Cost Bearing Interest. The Mortgagor’s ownership of the
undivided interests in the wells specified on Exhibit A will, after giving full
effect to all Permitted Encumbrances, afford the Mortgagor not less than those
net interests (expressed as a fraction, percentage or decimal) in the production
from or which is allocated to such undivided interests specified as Net Revenue
Interest (as specified on Exhibit A) on attached Exhibit A except for periods in
which the Mortgagor has elected to not participate in well operations (which
allows other owners to recoup a multiple of their costs of participation before
the Mortgagor will again be entitled to receive its share of production) and
will cause the Mortgagor to bear not more than that portion (expressed as a
fraction, percentage or decimal), specified as Working Interest on Exhibit A, of
the costs of drilling, developing and operating the wells identified on Exhibit
A except to the extent of any proportionate corresponding increase in the Net
Revenue Interest.

Section 4.05 Rentals Paid; Leases in Effect. Except as otherwise set forth in
the Credit Agreement or as could not reasonably be expected to have a Material
Adverse Effect, all rentals and royalties due and payable in accordance with the
terms of any leases or subleases comprising a part of the Mortgaged Property
have been duly paid or provided for, and all leases or subleases comprising a
part of the Oil and Gas Property are in full force and effect.

Section 4.06 Failure to Perform. The Mortgagor agrees that if it fails to
perform any act or to take any action which it is required to perform or take
hereunder or pay any money which the Mortgagor is required to pay hereunder,
each of the Mortgagee and the Trustee, in the Mortgagor’s name or its or their
own name, may, but shall not be obligated to, perform or cause to perform such
act or take such action or pay such money, and any expenses so incurred by
either of them and any money so paid by either of them shall be a demand
obligation owing by the Mortgagor to the Mortgagee or the Trustee, as the case
may be, and each of the Mortgagee and the Trustee, upon making such payment,
shall be subrogated to all of the rights of the Person receiving such payment.
Each amount due and owing by the Mortgagor to each of the Mortgagee and the
Trustee pursuant to this Mortgage shall bear interest from the date of such
expenditure or payment to such Person until paid at the Post-Default Rate.

ARTICLE V

RIGHTS AND REMEDIES

Section 5.01 Event of Default. An Event of Default under the Credit Agreement
shall be an “Event of Default” under this Mortgage.

Section 5.02 Foreclosure and Sale.

 

-11-



--------------------------------------------------------------------------------

(a) If an Event of Default shall occur and be continuing, to the extent provided
by applicable law, the Mortgagee shall have the right and option to proceed with
foreclosure by: (i) with respect to that portion of the Mortgaged Property
located in or adjacent to any Deed of Trust State directing the Trustee to
proceed, and (ii) with respect to that portion of the Mortgaged Property located
in or adjacent to any Mortgage State proceeding, with foreclosure and to sell
all or any portion of such Mortgaged Property at one or more sales, as an
entirety or in parcels, at such place or places in otherwise such manner and
upon such notice as may be required by law, or, in the absence of any such
requirement, as the Mortgagee may deem appropriate, and to make conveyance to
the purchaser or purchasers. Where the Mortgaged Property is situated in more
than one jurisdiction, notice as above provided shall be posted and filed in all
such jurisdictions (if such notices are required by law), and all such Mortgaged
Property may be sold in any such jurisdiction and any such notice shall
designate the jurisdiction where such Mortgaged Property is to be sold. Nothing
contained in this Section 5.02 shall be construed so as to limit in any way any
rights to sell the Mortgaged Property or any portion thereof by private sale if
and to the extent that such private sale is permitted under the laws of the
applicable jurisdiction or by public or private sale after entry of a judgment
by any court of competent jurisdiction so ordering. The Mortgagor hereby
irrevocably appoints the Trustee and the Mortgagee, with full power of
substitution, to be the attorneys-in-fact of the Mortgagor and in the name and
on behalf of the Mortgagor solely in order to execute and deliver any deeds,
transfers, conveyances, assignments, assurances and notices which the Mortgagor
ought to execute and deliver and do and perform any and all such acts and things
which the Mortgagor ought to do and perform under the covenants herein contained
and generally, to use the name of the Mortgagor in the exercise of all or any of
the powers hereby conferred on the Trustee and/or the Mortgagee. At any such
sale: (i) whether made under the power herein contained or any other legal
enactment, or by virtue of any judicial proceedings or any other legal right,
remedy or recourse, it shall not be necessary for the Trustee or the Mortgagee,
as appropriate, to have physically present, or to have constructive possession
of, the Mortgaged Property (the Mortgagor hereby covenanting and agreeing to
deliver any portion of the Mortgaged Property not actually or constructively
possessed by the Trustee or the Mortgagee immediately upon his or its demand)
and the title to and right of possession of any such property shall pass to the
purchaser thereof as completely as if the same had been actually present and
delivered to purchaser at such sale, (ii) each instrument of conveyance executed
by the Trustee or the Mortgagee shall contain a general warranty of title,
binding upon the Mortgagor and its successors and assigns, (iii) each and every
recital contained in any instrument of conveyance made by the Trustee or the
Mortgagee shall conclusively establish the truth and accuracy of the matters
recited therein, including, without limitation, nonpayment of the Secured
Obligations, advertisement and conduct of such sale in the manner provided
herein and otherwise by law and appointment of any successor trustee hereunder,
(iv) any and all prerequisites to the validity thereof shall be conclusively
presumed to have been performed, (v) the receipt of the Trustee, the Mortgagee
or such other party or officer making the sale shall be a sufficient discharge
to the purchaser or purchasers for its purchase money and no such purchaser or
purchasers, or its assigns or personal representatives, shall thereafter be
obligated to see to the application of such purchase money, or be in any way
answerable for any loss, misapplication or nonapplication thereof, (vi) to the
fullest extent permitted by law, the Mortgagor shall be completely and
irrevocably divested of all of its right, title, interest, claim and demand
whatsoever, either at law or in equity, in and to the property sold and such
sale shall be a perpetual bar both at law and in equity against the Mortgagor,
and

 

-12-



--------------------------------------------------------------------------------

against any and all other persons claiming or to claim the property sold or any
part thereof, by, through or under the Mortgagor, and (vii) to the extent and
under such circumstances as are permitted by law, the Mortgagee may be a
purchaser at any such sale, and shall have the right, after paying or accounting
for all costs of said sale or sales, to credit the amount of the bid upon the
amount of the Secured Obligations (in the order of priority set forth in
Section 5.14) in lieu of cash payment.

(b) If an Event of Default shall occur and be continuing, then (i) the Mortgagee
shall be entitled to all of the rights, powers and remedies afforded a secured
party by the Applicable UCC with reference to the UCC Collateral or (ii) the
Trustee or the Mortgagee may proceed as to any Collateral in accordance with the
rights and remedies granted under this Mortgage or applicable law in respect of
the Collateral. Such rights, powers and remedies shall be cumulative and in
addition to those granted to the Trustee or the Mortgagee under any other
provision of this Mortgage or under any other Loan Document or any Secured
Transaction Document. Written notice mailed to the Mortgagor as provided herein
at least ten (10) days prior to the date of public sale of any part of the
Collateral which is personal property subject to the provisions of the
Applicable UCC, or prior to the date after which private sale of any such part
of the Collateral will be made, shall constitute reasonable notice.

Section 5.03 Substitute Trustees and Agents. The Trustee or Mortgagee may
appoint or delegate any one or more persons as agent to perform any act or acts
necessary or incident to any sale held by the Trustee or Mortgagee, including
the posting of notices and the conduct of sale, but in the name and on behalf of
the Trustee or Mortgagee. If the Trustee or Mortgagee shall have given notice of
sale hereunder, any successor or substitute trustee or mortgagee agent
thereafter appointed may complete the sale and the conveyance of the property
pursuant thereto as if such notice had been given by the successor or substitute
trustee or mortgagee agent conducting the sale.

Section 5.04 Judicial Foreclosure; Receivership. If any of the Secured
Obligations shall become due and payable and shall not be promptly paid, the
Trustee or the Mortgagee shall have the right and power to proceed by a suit or
suits in equity or at law, whether for the specific performance of any covenant
or agreement herein contained or in aid of the execution of any power herein
granted, or for any foreclosure hereunder or for the sale of the Collateral
under the judgment or decree of any court or courts of competent jurisdiction,
or for the appointment of a receiver pending any foreclosure hereunder or the
sale of the Collateral under the order of a court or courts of competent
jurisdiction or under executory or other legal process, or for the enforcement
of any other appropriate legal or equitable remedy. Any money advanced by the
Trustee and/or the Mortgagee in connection with any such receivership shall be a
demand obligation (which obligation the Mortgagor hereby expressly promises to
pay) owing by the Mortgagor to the Trustee and/or the Mortgagee and shall bear
interest from the date of making such advance by the Trustee and/or the
Mortgagee until paid at the Post-Default Rate.

Section 5.05 Foreclosure for Installments. The Mortgagee shall also have the
option to proceed with foreclosure in satisfaction of any installments of the
Secured Obligations which have not been paid when due either through the courts
or by directing the Trustee to proceed with foreclosure in satisfaction of the
matured but unpaid portion of the Secured Obligations as if under a full
foreclosure, conducting the sale as herein provided and without declaring the
entire

 

-13-



--------------------------------------------------------------------------------

principal balance and accrued interest and other Secured Obligations then due;
such sale may be made subject to the unmatured portion of the Secured
Obligations, and any such sale shall not in any manner affect the unmatured
portion of the Secured Obligations, but as to such unmatured portion of the
Secured Obligations this Mortgage shall remain in full force and effect just as
though no sale had been made hereunder. It is further agreed that several sales
may be made hereunder without exhausting the right of sale for any unmatured
part of the Secured Obligations, it being the purpose hereof to provide for a
foreclosure and sale of the security for any matured portion of the Secured
Obligations without exhausting the power to foreclose and sell the Mortgaged
Property for any subsequently maturing portion of the Secured Obligations.

Section 5.06 Separate Sales. The Collateral may be sold in one or more parcels
and to the extent permitted by applicable law in such manner and order as the
Mortgagee, in its sole discretion, may elect, it being expressly understood and
agreed that the right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.07 Possession of Mortgaged Property. If an Event of Default shall have
occurred and be continuing, then, to the extent permitted by applicable law, the
Trustee or the Mortgagee shall have the right and power to enter into and upon
and take possession of all or any part of the Collateral in the possession of
the Mortgagor, its successors or assigns, or its or their agents or servants,
and may exclude the Mortgagor, its successors or assigns, and all persons
claiming under the Mortgagor, and its or their agents or servants wholly or
partly therefrom; and, holding the same, the Mortgagee may use, administer,
manage, operate and control the Collateral and conduct the business thereof to
the same extent as the Mortgagor, its successors or assigns, might at the time
do and may exercise all rights and powers of the Mortgagor, in the name, place
and stead of the Mortgagor, or otherwise as the Mortgagee shall deem best. All
costs, expenses and liabilities of every character incurred by the Trustee
and/or the Mortgagee in administering, managing, operating, and controlling the
Mortgaged Property shall constitute a demand obligation (which obligation the
Mortgagor hereby expressly promises to pay) owing by the Mortgagor to the
Trustee and/or the Mortgagee and shall bear interest from date of expenditure
until paid at the Post-Default Rate.

Section 5.08 Occupancy After Foreclosure. In the event there is a foreclosure
sale hereunder and at the time of such sale the Mortgagor or the Mortgagor’s
heirs, devisees, representatives, successors or assigns or any other person
claiming any interest in the Collateral by, through or under the Mortgagor, are
occupying or using the Mortgaged Property or any part thereof, each and all
shall immediately become the tenant of the purchaser at such sale, which tenancy
shall be a tenancy from day to day, terminable at the will of either the
landlord or tenant, or at a reasonable rental per day based upon the value of
the property occupied, such rental to be due daily to the purchaser; to the
extent permitted by applicable law, the purchaser at such sale shall,
notwithstanding any language herein apparently to the contrary, have the sole
option to demand immediate possession following the sale or to permit the
occupants to remain as tenants at will. In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain a summary action for possession of the
Mortgaged Property (such as an action for forcible entry and detainer) in any
court having jurisdiction.

 

-14-



--------------------------------------------------------------------------------

Section 5.09 Remedies Cumulative, Concurrent and Nonexclusive. Every right,
power, privilege and remedy herein given to the Trustee or the Mortgagee shall
be cumulative and in addition to every other right, power and remedy herein
specifically given or now or hereafter existing in equity, at law or by statute
(including specifically those granted by the Applicable UCC in effect and
applicable to the Collateral or any portion thereof). Each and every right,
power, privilege and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and so often and in such order as
may be deemed expedient by the Trustee or the Mortgagee, and the exercise, or
the beginning of the exercise, or the abandonment, of any such right, power,
privilege or remedy shall not be deemed a waiver of the right to exercise, at
the same time or thereafter any other right, power, privilege or remedy. No
delay or omission by the Trustee or the Mortgagee or any Other Secured Person in
the exercise of any right, power or remedy shall impair any such right, power,
privilege or remedy or operate as a waiver thereof or of any other right, power,
privilege or remedy then or thereafter existing.

Section 5.10 Discontinuance of Proceedings. If the Trustee or the Mortgagee
shall have proceeded to invoke any right, remedy or recourse permitted hereunder
or under any Secured Transaction Document or available at law and shall
thereafter elect to discontinue or abandon same for any reason, then it shall
have the unqualified right so to do and, in such an event, the parties shall be
restored to their former positions with respect to the Secured Obligations, this
Mortgage, the Credit Agreement, the Collateral and otherwise, and the rights,
remedies, recourses and powers of the Trustee and the Mortgagee, as applicable,
shall continue as if same had never been invoked.

Section 5.11 No Release of Obligations. Neither the Mortgagor, any Guarantor nor
any other person hereafter obligated for payment of all or any part of the
Secured Obligations shall be relieved of such obligation by reason of: (a) the
failure of the Trustee to comply with any request of the Mortgagor, or any
Guarantor or any other Person so obligated to foreclose the Lien of this
Mortgage or to enforce any provision hereunder or under the Credit Agreement;
(b) the release, regardless of consideration, of the Mortgaged Property or any
portion thereof or interest therein or the addition of any other property to the
Mortgaged Property; (c) any agreement or stipulation between any subsequent
owner of the Mortgaged Property and the Mortgagee extending, renewing,
rearranging or in any other way modifying the terms of this Mortgage without
first having obtained the consent of, given notice to or paid any consideration
to the Mortgagor, any Guarantor or such other Person, and in such event the
Mortgagor, Guarantor and all such other persons shall continue to be liable to
make payment according to the terms of any such extension or modification
agreement unless expressly released and discharged in writing by the Mortgagee;
or (d) by any other act or occurrence save and except if the Secured Obligations
are Paid In Full In Cash and any other obligations hereunder or under the Credit
Agreement are completely fulfilled.

Section 5.12 Release of and Resort to Collateral. The Mortgagee may release,
regardless of consideration, any part of the Collateral without, as to the
remainder, in any way impairing, affecting, subordinating or releasing the Lien
created in or evidenced by this Mortgage or its stature as a first and prior
Lien in and to the Collateral, and without in any way releasing or diminishing
the liability of any Person liable for the repayment of the Secured Obligations.
For payment of the Secured Obligations, the Mortgagee may resort to any other
security therefor held by the Mortgagee or the Trustee in such order and manner
as the Mortgagee may elect.

 

-15-



--------------------------------------------------------------------------------

Section 5.13 Waiver of Redemption, Notice and Marshalling of Assets, Etc. To the
fullest extent permitted by law, the Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefits that might accrue to the
Mortgagor by virtue of any present or future moratorium law or other law
exempting the Collateral from attachment, levy or sale on execution or providing
for any appraisement, valuation, stay of execution, exemption from civil
process, redemption or extension of time for payment; (b) all notices of any
Event of Default or of the Mortgagee’s or any other secured Person’s intention
to accelerate maturity of the Secured Obligations or of any election to exercise
or any actual exercise of any right, remedy or recourse provided for hereunder
or under any Secured Transaction Document or available at law; and (c) any right
to a marshalling of assets or a sale in inverse order of alienation. If any law
referred to in this Mortgage and now in force, of which the Mortgagor or its
successor or successors might take advantage despite the provisions hereof,
shall hereafter be repealed or cease to be in force, such law shall thereafter
be deemed not to constitute any part of the contract herein contained or to
preclude the operation or application of the provisions hereof. If the laws of
any state which provides for a redemption period do not permit the redemption
period to be waived, the redemption period shall be specifically reduced to the
minimum amount of time allowable by statute.

Section 5.14 Application of Proceeds. The proceeds of any sale of the Mortgaged
Property or any part thereof and all other monies received in any proceedings
for the enforcement hereof or otherwise, whose application has not elsewhere
herein been specifically provided for, shall be applied:

(a) First, to the payment of all reasonable expenses incurred by the Trustee or
the Mortgagee incident to the enforcement of this Mortgage, the Credit Agreement
or any Secured Transaction Document to collect any portion of the Secured
Obligations (including, without limiting the generality of the foregoing,
expenses of any entry or taking of possession, of any sale, of advertisement
thereof, and of conveyances, and court costs, compensation of agents and
employees, legal fees and a reasonable commission to the Trustee acting, if
applicable), and to the payment of all other reasonable charges, expenses,
liabilities and advances incurred or made by the Trustee or the Mortgagee under
this Mortgage or in executing any trust or power hereunder; and

(b) Second, as set forth in Section 10.02(c) of the Credit Agreement.

Section 5.15 Resignation of Operator. In addition to all rights and remedies
under this Mortgage, at law and in equity, if any Event of Default shall occur
and the Trustee or the Mortgagee shall exercise any remedies under this Mortgage
with respect to any portion of the Mortgaged Property (or the Mortgagor shall
transfer any Mortgaged Property “in lieu of” foreclosure) whereupon the
Mortgagor is divested of its title to any of the Collateral, the Mortgagee shall
have the right to request that any operator of any Mortgaged Property which is
either the Mortgagor or any Affiliate of the Mortgagor to resign as operator
under the joint operating agreement applicable thereto, and no later than 60
days after receipt by the Mortgagor of any such request, the Mortgagor shall
resign (or cause such other Person to resign) as operator of such Collateral.

 

-16-



--------------------------------------------------------------------------------

Section 5.16 Indemnity. THE INDEMNIFIED PARTIES SHALL NOT BE LIABLE, IN
CONNECTION WITH ANY ACTION TAKEN, FOR ANY LOSS SUSTAINED BY THE MORTGAGOR
RESULTING FROM AN ASSERTION THAT THE MORTGAGEE HAS RECEIVED FUNDS FROM THE
PRODUCTION OF HYDROCARBONS CLAIMED BY THIRD PERSONS OR ANY ACT OR OMISSION OF
ANY INDEMNIFIED PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE
MORTGAGED PROPERTY INCLUDING SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY
NEGLIGENCE OF AN INDEMNIFIED PARTY UNLESS SUCH LOSS IS CAUSED BY THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE INDEMNIFIED PARTY SEEKING INDEMNITY. NO
INDEMNIFIED PARTY WILL BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION, DUTY
OR LIABILITY OF THE MORTGAGOR. THE MORTGAGOR SHALL AND DOES HEREBY AGREE TO
INDEMNIFY EACH INDEMNIFIED PARTY FOR, AND TO HOLD EACH INDEMNIFIED PARTY
HARMLESS FROM, ANY AND ALL LIABILITY, LOSS OR DAMAGE WHICH MAY OR MIGHT BE
INCURRED BY ANY INDEMNIFIED PARTY BY REASON OF THIS MORTGAGE OR THE EXERCISE OF
RIGHTS OR REMEDIES HEREUNDER. IF ANY INDEMNIFIED PARTY SHALL MAKE ANY
EXPENDITURE ON ACCOUNT OF ANY SUCH LIABILITY, LOSS OR DAMAGE, THE AMOUNT
THEREOF, INCLUDING COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE A
DEMAND OBLIGATION (WHICH OBLIGATION THE MORTGAGOR HEREBY EXPRESSLY PROMISES TO
PAY) OWING BY THE MORTGAGOR TO SUCH INDEMNIFIED PARTY AND SHALL BEAR INTEREST
FROM THE DATE EXPENDED UNTIL PAID AT THE POST-DEFAULT RATE. THE MORTGAGOR HEREBY
ASSENTS TO, RATIFIES AND CONFIRMS ANY AND ALL ACTIONS OF EACH INDEMNIFIED PARTY
WITH RESPECT TO THE MORTGAGED PROPERTY TAKEN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS MORTGAGE. THE LIABILITIES OF THE MORTGAGOR AS SET FORTH IN THIS
SECTION 5.16 SHALL SURVIVE THE TERMINATION OF THIS MORTGAGE.

ARTICLE VI

THE TRUSTEE

Section 6.01 Duties, Rights, and Powers of Trustee. The Trustee shall have no
duty to see to any recording, filing or registration of this Mortgage or any
other instrument in addition or supplemental thereto, or to give any notice
thereof, or to see to the payment of or be under any duty in respect of any tax
or assessment or other governmental charge which may be levied or assessed on
the Mortgaged Property, or any part thereof, or against the Mortgagor, or to see
to the performance or observance by the Mortgagor of any of the covenants and
agreements contained herein. The Trustee shall not be responsible for the
execution, acknowledgment or validity of this Mortgage or of any instrument in
addition or supplemental hereto or for the sufficiency of the security purported
to be created hereby, and makes no representation in respect thereof or in
respect of the rights of the Mortgagee. The Trustee shall have the right to
advise with counsel upon any matters arising hereunder and shall be fully
protected in relying as to legal matters on the advice of counsel. The Trustee
shall not incur any personal liability hereunder except for the Trustee’s own
willful misconduct; and the Trustee shall have the right to rely on any
instrument, document or signature authorizing or supporting any action taken or
proposed to be taken by him hereunder, believed by him in good faith to be
genuine.

 

-17-



--------------------------------------------------------------------------------

Section 6.02 Successor Trustee. The Trustee may resign by written notice
addressed to the Mortgagee or be removed at any time with or without cause by an
instrument in writing duly executed on behalf of the Mortgagee. In case of the
death, resignation or removal of the Trustee, a successor may be appointed by
the Mortgagee by instrument of substitution complying with any applicable
Governmental Requirements, or, in the absence of any such requirement, without
formality other than appointment and designation in writing. Written notice of
such appointment and designation shall be given by the Mortgagee to the
Mortgagor, but the validity of any such appointment shall not be impaired or
affected by failure to give such notice or by any defect therein. Such
appointment and designation shall be full evidence of the right and authority to
make the same and of all the facts therein recited. Upon the making of any such
appointment and designation, this Mortgage shall vest in the successor all the
estate and title in and to all of the Mortgaged Property in or adjacent to any
Deed of Trust State, and the successor shall thereupon succeed to all of the
rights, powers, privileges, immunities and duties hereby conferred upon the
Trustee named herein, and one such appointment and designation shall not exhaust
the right to appoint and designate an additional successor but such right may be
exercised repeatedly until the Secured Obligations are Paid In Full In Cash. To
facilitate the administration of the duties hereunder, the Mortgagee may appoint
multiple trustees to serve in such capacity or in such jurisdictions as the
Mortgagee may designate.

Section 6.03 Retention of Moneys. All moneys received by the Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other moneys (except to the extent required by law) and the Trustee shall be
under no liability for interest on any moneys received by him hereunder.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Instrument Construed as Mortgage, Etc. With respect to any portions
of the Mortgaged Property located in or adjacent to any State or other
jurisdiction the laws of which do not provide for the use or enforcement of a
deed of trust or the office, rights and authority of the Trustee as herein
provided, the general language of conveyance hereof to the Trustee is intended
and the same shall be construed as words of mortgage unto and in favor of the
Mortgagee and the rights and authority granted to the Trustee herein may be
enforced and asserted by the Mortgagee in accordance with the laws of the
jurisdiction in which such portion of the Mortgaged Property is located and the
same may be foreclosed at the option of the Mortgagee as to any or all such
portions of the Mortgaged Property in any manner permitted by the laws of the
jurisdiction in which such portions of the Mortgaged Property is situated. This
Mortgage may be construed as a mortgage, deed of trust, conveyance, assignment,
security agreement, fixture filing, pledge, financing statement, hypothecation
or contract, or any one or more of them, in order fully to effectuate the Lien
hereof and the purposes and agreements herein set forth.

 

-18-



--------------------------------------------------------------------------------

Section 7.02 Releases.

(a) Full Release. If all Secured Obligations (other than amounts in respect of
indemnification, expense, reimbursement, yield protection or tax gross-up for
which no claim has been made) shall be Paid In Full In Cash, the Mortgagee shall
forthwith cause satisfaction and discharge of this Mortgage to be entered upon
the record at the expense of the Mortgagor and shall execute and deliver or
cause to be executed and delivered such instruments of satisfaction and
reassignment as may be appropriate. Otherwise, this Mortgage shall remain and
continue in full force and effect.

(b) Partial Release. If any of the Mortgaged Property shall be sold, transferred
or otherwise disposed of by the Mortgagor in a transaction permitted by the
Credit Agreement, then the Mortgagee, at the request and sole expense of the
Mortgagor, shall promptly execute and deliver to the Mortgagor all releases,
re-conveyances or other documents reasonably necessary or desirable for the
release of the Liens created hereby on the Mortgaged Property. At the request
and sole expense of the Mortgagor, the Mortgagor shall be released from its
obligations hereunder in the event that all of the Equity Interests of the
Mortgagor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement; provided that the Mortgagor shall have
delivered to the Mortgagee, at least five Business Days prior to the date of the
proposed release, a written request of a Responsible Officer of the Mortgagor
for release identifying the terms of the sale or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Mortgagor stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents.

(c) Possession of Notes. The Mortgagor acknowledges and agrees that possession
of any Note (or any replacements of any said Note or other instrument evidencing
any part of the Secured Obligations) at any time by the Mortgagor or any other
guarantor shall not in any manner extinguish the Secured Obligations or this
Mortgage, and the Mortgagor shall have the right to issue and reissue any of the
Notes from time to time as its interest or as convenience may require, without
in any manner extinguishing or affecting the Secured Obligations or the Lien of
this Mortgage.

Section 7.03 Severability. If any provision hereof is invalid or unenforceable
in any jurisdiction, the other provisions hereof shall remain in full force and
effect in such jurisdiction and the remaining provisions hereof shall be
liberally construed in favor of the Trustee, the Mortgagee and the Other Secured
Persons in order to effectuate the provisions hereof. The invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of any such provision in any other jurisdiction.

Section 7.04 Successors and Assigns. The terms used to designate any party or
group of persons shall be deemed to include the respective heirs, legal
representatives, successors and assigns of such Persons.

 

-19-



--------------------------------------------------------------------------------

Section 7.05 Satisfaction of Prior Encumbrance. To the extent that proceeds of
the Credit Agreement are used to pay indebtedness secured by any outstanding
Lien against the Mortgaged Property then the Mortgagor acknowledges and agrees
that: (a) such proceeds have been advanced at the Mortgagor’s request, and
(b) the Mortgagee and the Lenders shall be subrogated to any and all rights and
Liens owned by any owner or holder of such outstanding Liens, irrespective of
whether said Liens are or have been released. It is expressly understood that,
in consideration of the payment of such other indebtedness, the Mortgagor hereby
waives and releases all demands and causes of action for offsets and payments
to, upon and in connection with the said indebtedness. This Mortgage is made
with full substitution and subrogation of the Trustee and the Mortgagee and his
successors in this trust and his and their assigns in and to all covenants and
warranties by others heretofore given or made in respect of the Mortgaged
Property or any part thereof.

Section 7.06 Application of Payments to Certain Obligations. If any part of the
Secured Obligations cannot be lawfully secured by this Mortgage or if any part
of the Mortgaged Property cannot be lawfully subject to the Lien hereof to the
full extent of the Secured Obligations, then all payments made shall be applied
on said Secured Obligations first in discharge of that portion thereof which is
not secured by this Mortgage.

Section 7.07 Nature of Covenants. The covenants and agreements herein contained
shall constitute covenants running with the land and interests covered or
affected hereby and shall be binding upon the heirs, legal representatives,
successors and assigns of the parties hereto.

Section 7.08 Notices. All notices, requests, consents, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed sufficiently given or furnished if delivered by registered or certified
United States mail, postage prepaid, or by personal service (including express
or courier service) at the addresses specified in Section 7.12 (unless changed
by similar notice in writing given by the particular party whose address is to
be changed). Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of delivery at the
address and in the manner provided herein, upon receipt; provided that, service
of notice as required by the laws of any state in which portions of the
Mortgaged Property may be situated shall for all purposes be deemed appropriate
and sufficient with the giving of such notice.

Section 7.09 Counterparts. This Mortgage is being executed in several
counterparts, all of which are identical, except that to facilitate recordation,
if the Mortgaged Property is situated in more than one county or parish,
descriptions of only those portions of the Mortgaged Property located in the
county or parish in which a particular counterpart is recorded shall be attached
as Exhibit A to such counterpart. Each of such counterparts shall for all
purposes be deemed to be an original and all such counterparts shall together
constitute but one and the same instrument. Complete copies of this Mortgage
containing the entire Exhibit A have been retained by the Mortgagee.

Section 7.10 Governing Law. Insofar as permitted by otherwise applicable law,
this Mortgage shall be construed under and governed by the laws of the State of
Texas; provided, however, that, with respect to any portion of the Mortgaged
Property located outside of the State of Texas, the laws of the place in which
such property is located shall apply to the extent of procedural and substantive
matters relating only to the creation, perfection, foreclosure of Liens and
enforcement of rights and remedies against the Mortgaged Property.

 

-20-



--------------------------------------------------------------------------------

Section 7.11 Financing Statement; Fixture Filing. This Mortgage shall be
effective as a financing statement filed as a fixture filing with respect to all
Fixtures included within the Mortgaged Property and is to be filed or filed for
record in the real estate records, mortgage records or other appropriate records
of each jurisdiction where any part of the Mortgaged Property (including said
fixtures) are situated. This Mortgage shall also be effective as a financing
statement covering As-Extracted Collateral (including oil and gas and all other
substances of value which may be extracted from the ground) and accounts
financed at the wellhead or minehead of wells or mines located on the properties
subject to the Applicable UCC and is to be filed for record in the real estate
records, UCC records or other appropriate records of each jurisdiction where any
part of the Mortgaged Property is situated.

Section 7.12 Execution of Financing Statements. Pursuant to the Applicable UCC,
the Mortgagor authorizes the Mortgagee, its counsel or its representative, at
any time and from time to time, to file or record financing statements,
continuation statements, amendments thereto and other filing or recording
documents or instruments with respect to the Mortgaged Property without the
signature of the Mortgagee in such form and in such offices as the Mortgagee
reasonably determines appropriate to perfect the security interests of the
Mortgagee under this Agreement. The Mortgagor also authorizes the Mortgagee, its
counsel or its representative, at any time and from time to time, to file or
record such financing statements that describe the collateral covered thereby as
“all assets of the Mortgagee”, “all personal property of the Mortgagee” or words
of similar effect. The Mortgagor shall pay all costs associated with the filing
of such instruments.

In that regard, the following information is provided:

 

Name of Debtor:

   Dune Properties, Inc.

Address of Debtor:

   Two Shell Plaza    777 Walker Street, Suite 2300    Houston, Texas 77002

Telephone:

   713-229-6300

Facsimile:

   713-229-6398

Attention:

   Richard H. Mourglia

Jurisdiction of formation:

   Texas

Organizational ID #:

   149826000 Name of Secured Party:    Bank of Montreal

as Administrative Agent

   Address of Secured   

700 Louisiana, Suite 2100

Party:

   Houston, TX 77002

Attention:

   George Serice

Telephone:

   713-546-9723

Facsimile:

   713-223-4007 Owner of Record of   

Real Property:

   Debtor

 

-21-



--------------------------------------------------------------------------------

Section 7.13 Exculpation Provisions. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS MORTGAGE; AND AGREES THAT IT IS CHARGED
WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS MORTGAGE; THAT IT HAS IN FACT
READ THIS MORTGAGE AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS MORTGAGE; THAT IT HAS BEEN REPRESENTED
BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS MORTGAGE; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS MORTGAGE; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF
THIS MORTGAGE RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME
ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY
FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT
CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS
MORTGAGE ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 7.14 References. The words “herein,” “hereof,” “hereunder” and other
words of similar import when used in this Mortgage refer to this Mortgage as a
whole, and not to any particular article, section or subsection. Any reference
herein to a Section shall be deemed to refer to the applicable Section of this
Mortgage unless otherwise stated herein. Any reference herein to an exhibit or
schedule shall be deemed to refer to the applicable exhibit or schedule attached
hereto unless otherwise stated herein.

Section 7.15 Amendment, Restatement. On the date hereof, the Existing Mortgages
shall be amended and restated and superseded in their entirety by this Mortgage.
Mortgagor acknowledges and agrees that (a) this Mortgage does not constitute a
novation, payment and reborrowing, or termination of the obligations secured by
the Existing Mortgages, (b) such obligations are in all respects continuing with
only the terms thereof being modified as provided in the Credit Agreement,
(c) the Liens described in the Existing Mortgages are carried forward and
(d) none of the rights, titles and interests existing and to exist under the
Existing Mortgages are released, diminished or impaired.

Section 7.16 Secured Swap Agreements. If Secured Swap Agreements remain
outstanding when the Indebtedness under the Credit Agreement have been Paid In
Full In Cash, then the Liens created by this Mortgage shall not be terminated
until all Secured Swap Agreements between the Mortgagor and such Person or
Persons are Paid In Full In Cash.

Section 7.17 Integration. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

-22-



--------------------------------------------------------------------------------

ARTICLE VIII

STATE SPECIFIC PROVISIONS

Section 8.01 State Specific Provisions Generally. The state specific provisions
detailed in this Article VIII apply to (1) Mortgaged Property located in that
state and (2) UCC Collateral subject to the applicable law of that state.

Section 8.02 Special Louisiana Provisions.

(a) Multiple Indebtedness Mortgage/Maximum Amount. Insofar as any portion of the
Mortgaged Property situated in or offshore the State of Louisiana is concerned,
or as to which the laws of the State of Louisiana would be applicable, THIS
MORTGAGE IS MADE AND GRANTED PURSUANT TO THE PROVISIONS OF, AND SHALL BE
ENTITLED TO THE CONTINUING PREFERENCE AND PRIORITY PROVIDED BY, ARTICLE 3298 OF
THE LOUISIANA CIVIL CODE, AND SHALL APPLY TO AND SECURE THE PAYMENT AND
PERFORMANCE OF PAST, PRESENT AND FUTURE INDEBTEDNESS AS SAID TERM IS DEFINED IN
CREDIT AGREEMENT AND THE MAXIMUM AMOUNT OF THE INDEBTEDNESS THAT MAY BE
OUTSTANDING AT ANY TIME AND FROM TIME TO TIME THAT THIS MORTGAGE SECURES IS
FIXED AT FOUR HUNDRED MILLION AND 00/100 DOLLARS (US $400,000,000).

(b) Foreclosure and Sale. To the extent permitted by applicable law, the
Mortgagor hereby waives (i) the benefit of appraisement provided for in articles
2332, 2336, 2723, and 2724 of the Louisiana Code of Civil Procedure and all
other laws conferring the same; (ii) the notice of seizure provided for in
articles 2293 and 2721 of the Louisiana Code of Civil Procedure; (iii) the three
(3) days delay provided for in articles 2331 and 2722 of the Louisiana Code of
Civil Procedure; and (iv) all other laws providing rights of notice, demand,
appraisement, or delay. Pursuant to Louisiana Revised Statutes 9:5131-5135 and
9:5136-5140.2, in the event of the Mortgaged Property or any part thereof is
seized as an incident to an action for the recognition or enforcement of this
Mortgage by executory process, ordinary process, sequestration, writ of fieri
facias, or otherwise, Mortgagor agrees that the Court issuing any such order,
shall, if petitioned for by the Mortgagee, direct the applicable sheriff to
appoint as a keeper of the Mortgaged Property the holder or any agent or other
Person designated by holder at the time such seizure is effected. Mortgagor
agrees that such keeper shall be entitled to receive its compensation, in excess
of its reasonable costs and expenses incurred in the administration or
preservation of the Mortgaged Property to the extent permitted by applicable
law. The designation of a keeper made herein shall not be deemed to require the
holder to provoke the appointment of such a keeper.

(c) Notary Public. The parties relieve and release the undersigned notary public
of any duty to produce and attach mortgage or conveyance certificates.

(d) No Paraph. Mortgagor acknowledges that no promissory note or other
instrument has been presented to the undersigned Notary Public(s) to be paraphed
for identification herewith.

[SIGNATURES BEGIN NEXT PAGE]

 

-23-



--------------------------------------------------------------------------------

THUS DONE AND PASSED, before me, Notary Public, in Harris, County, Texas, in the
presence of witnesses on the              day of December, 2011, to be effective
as of the          day of December, 2011.

 

WITNESSES:     DUNE PROPERTIES, INC. /s/ Linda Daugherty     By:   /s/ James A.
Watt Name:   Linda Daugherty     Name:   James A. Watt       Title:   President
/s/ Peter W. Raish       Name:   Peter W. Raish      

 

/s/ Sharon K. Barker Notary Public Seal:

 

STATE OF TEXAS

   §    §

COUNTY OF HARRIS

   §

This instrument was acknowledged before me the 21st day of December, 2011 by
James A. Watt , President of Dune Properties, Inc., a Texas corporation, on
behalf of such corporation.

 

/s/ Sharon K. Barker Notary Public Seal: [Seal]

 

-24-



--------------------------------------------------------------------------------

EXHIBIT A

to

AMENDED AND RESTATED MORTGAGE, DEED OF TRUST,

ASSIGNMENT OF AS-EXTRACTED COLLATERAL, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT

Introduction

The capitalized terms used but not defined in this Exhibit A are used as defined
in the Mortgage. For purposes of this Exhibit A the capitalized terms not
defined in the Mortgage are as follows:

 

1. “Working Interest” or “Gross Working Interest” and “W.I.” or “G.W.I.” means
an interest owned in an oil, gas and mineral lease that determines the cost
bearing percentage of the owner of such interest.

 

2. “Net Revenue Interest” or “N.R.I.” means an interest (expressed as a
percentage or decimal fraction), determined net of all royalties, overriding
royalties, production payments or other burdens payable out of production, in
and to all Hydrocarbons produced and saved from or attributable to a Well. In
the case of any Well listed in Exhibit A, the Net Revenue Interest specified for
such Well shall mean the sum of the percentage or decimal fraction set forth
after the words “Net Revenue Interest” in the portion applicable to such Well
plus, in the case of any Well with respect to which a royalty interest and/or
overriding royalty is stated in this Exhibit A and applicable to such Well, the
percentage or decimal fraction set forth after the words “Royalty Interest” or
“Overriding Royalty Interest” in each such portion of Exhibit A.

 

3. “Before Payout” or “BPO” means the Working Interest and/or Net Revenue
Interest of a party before the point in time when the Well has recovered from
production all costs as specified in underlying farmout, assignments or other
documents in the chain of title, usually including costs of drilling, completing
and equipping a well or wells plus costs of operating the well or wells during
the recoupment period.

 

4. “After Payout” or “APO” means the Working Interest and/or Net Revenue
Interest of a party after the point in time when the Well has recovered from
production all costs as specified in the underlying farmout, assignments or
other documents in the chain of title, usually including costs of drilling,
completing and equipping a well or wells plus costs of operating the well or
wells during the recoupment period.

 

5. “Well” means (i) any existing well identified in Exhibit A, including
replacement well drilled in lieu thereof from which gas is now or hereafter
produced and (ii) any well at any time producing or capable of producing gas
attributable to the Hydrocarbons as defined above, including any well which has
been shut-in, has temporarily ceased production or on which workover, reworking,
plugging and abandonment or other operations are being conducted or planned.

 

Exhibit A-Page 1



--------------------------------------------------------------------------------

All references contained in this Exhibit A to the Oil and Gas Properties are
intended to include references to (i) the volume or book and page, file, entry
or instrument number of the appropriate records of the particular county or
parish in the state where each such lease or other instrument is recorded and
(ii) all valid and existing amendments to such lease or other instrument of
record in such county or parish records regardless of whether such amendments
are expressly described herein. A special reference is here made to each such
lease or other instrument and the record thereof for a more particular
description of the property and interests sought to be affected by the Mortgage
and for all other purposes.

For recording purposes, in regards to each county or parish portion to this
Exhibit A, this Introduction may be attached to an original executed copy of the
Amended and Restated Mortgage, Deed of Trust, Assignment of As-Extracted
Collateral, Security Agreement, Fixture Filing and Financing Statement to be
separately filed of record in each county or parish.

 

Exhibit A-Page 2



--------------------------------------------------------------------------------

ANNEX I

1. Act of Mortgage, Fixture Filing, Assignment of As-Extracted Collateral,
Security Agreement and Financing Statement from Goldking Operating Company
(predecessor of Dune Properties, Inc.), as Mortgager, for the benefit of Wells
Fargo Foothill, Inc., as Mortgagee and Arranger and Administrative Agent.

 

Parishes

  

Recordation

   Date Filed   Calcasieu    Book 3358, Pg 333, Entry No. 2811583      05/17/07
   East Baton Rouge    Orig 391, Bndl 11951      05/17/07    Iberia    Book
1195, Page 594, Entry No. 2007-000005535      05/16/07    Iberville    Book 454,
Entry No. 1, File No. 2222      05/17/07    Jefferson Davis    Book 556, Page
876, File No. 628215      05/17/07    Lafayette    File No. 2007-00021974     
05/16/07    Lafourche    Book 1257, Page 599, Inst. No. 1025662      05/16/07   
Plaquemines    Book 476, Page 549, File No. 2007-00002998      05/16/07    St.
Martin    Book 1108, Page 150, Inst. No. 399986      05/16/07    St. Mary   
Book 1125, Page 673, File No. 281805      05/16/07    Terrebonne    Book 1981,
Page 856, File No. 1266384    Vermilion    No. 20705758      05/16/07   

2. Deed of Trust, Mortgage, Fixture Filing, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement from Goldking Operating
Company (predecessor of Dune Properties, Inc.), as Trustor, to Terry I. Cross,
as the Trustee for the benefit of Wells Fargo Foothill, Inc. as Arranger and
Administrative Agent.

 

Counties

  

Recordation

   Date Filed   Brazoria    No. 200727750      05/17/07    Colorado    No. 2480.
Vol. 558, Page 072      05/17/07    Jackson    No. 65237, Vol. 304, Page 742   
  05/21/07    Karnes    No. 00075268, Bk OR, Vol. 854, Page 438      05/17/07   

3. Deed of Trust, Mortgage, Fixture Filing, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement from Dune Energy, Inc.,
as Trustor, to Terry I. Cross, as the Trustee for the benefit of Wells Fargo
Foothill, Inc. as Arranger and Administrative Agent.

 

Counties

  

Recordation

   Date Filed   Frio    No. 0118946, Vol. 0034, Page 491      05/18/07    Zapata
   No. 147326, Vol. 792, Page 281      05/17/07   



--------------------------------------------------------------------------------

4. Act of Mortgage, Fixture Filing, Assignment of As-Extracted Collateral,
Security Agreement and Financing Statement from Dune Energy, Inc., as Mortgager,
for the benefit of Wells Fargo Foothill, Inc., as Mortgagee and Arranger and
Administrative Agent.

 

Parishes

  

Recordation

   Date Filed   St. Charles    Book 1213, Pg 95, File No. 330899      05/15/07
  